CORRECTED ORDERUPON CONSIDERATION of the Joint Petition of the Attorney Grievance Commission and Respondent, Charles Jerome Ware, to place Respondent on Inactive Status by Consent pursuant to Maryland Rules 19-736(c), it is this 5th day of June, 2019;ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby GRANTED, and the Respondent, Charles Jerome Ware, is hereby placed on Inactive Status by consent; and it is further,ORDERED, that the Clerk of this Court shall remove the name of Charles Jerome Ware from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-761.